Citation Nr: 1441357	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  09-50 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a lung disability, to include chronic obstructive pulmonary disease (COPD), claimed as secondary to asbestos exposure.

2.  Entitlement to service connection for residuals of a right ankle fracture.

3.  Entitlement to service connection for a nose disability, to include as residuals of a broken nose or residuals of a cyst removal.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1960 to July 1964.

This case comes before the Board of Veteran' Appeals (the Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board notes that the Veteran's claims have been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board previously remanded this case for additional evidentiary development, to include obtaining outstanding medical records from the Topeka VA Medical Center and providing a VA examination.  However, a review of the electronic file in VBMS reflects no indication that records were requested from the Topeka VA Medical Center.  Also, although a VA examination was conducted in August 2013, the VA medical opinion provided therewith is inadequate because it lacks a reasoned medical explanation for the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).

It is noted that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand.  Where remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all outstanding relevant treatment records, to include any outstanding treatment records from the Topeka VA Medical Center.  All efforts to obtain this evidence must be documented in the claims folder.

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify him that he is ultimately responsible for providing the evidence.

2.  Report of VA examination dated in August 2013 should be returned to the examiner for an addendum.  Again the examiner should answer the following questions and provide a complete medical rationale for the opinion rendered.

a.  Does the Veteran currently have residuals of a nasal cyst excision?  It is noted that service treatment records show that the Veteran received treatment for a an epithelial inclusion cyst on the left side of the bridge of his nose in 1964 and that he had the cyst excised in April 1964.

b.  If so, is there is a 50 percent probability or greater that it is etiologically related to service.

c.  Is there is a 50 percent probability or greater that any current disability of the nose, to include deviated septum shown on VA examination in August 2013, is related to the alleged broken nose that occurred in service, or to any other injury or incident therein.

The examiner should also provide a rationale for the August 2013 VA medical opinion that the Veteran's severe oxygen dependent chronic obstructive pulmonary disease was not caused by a nose fracture but rather his past tobacco abuse and or vocation as a painter.  The Board notes that, while the basis for the conclusion reached may appear obvious to a medical professional such as the examiner, the basis for the conclusion must be documented by law in his report for non-medically trained persons to understand and weigh in the adjudication of the claims.

The examiner should provide a complete rationale for any opinion rendered and should attempt to reconcile any contradictory evidence of record.  The examiner must review the Veteran's electronic claims files.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. 

3.  The AOJ, after completing the above actions, should readjudicate the Veteran's claims.  If any of the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



